               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 BRANDON MICKEY,

                      Petitioner,
                                                     Case No. 20-CV-268-JPS
 v.

 UNITED STATES OF AMERICA,                                          ORDER

                      Respondent.


       Petitioner Brandon Mickey (“Mickey”) pleaded guilty to one count

of armed bank robbery, in violation of 18 U.S.C. § 2113(a) and (d) and 2,

three counts of Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a) and 2,

and one count of brandishing a firearm in connection with a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) and 2. United States v.

Brandon J. Mickey, 15-CR-226-6-JPS (E.D. Wis.) (Mickey’s “Criminal Case”),

(Docket #234). He was later sentenced to 152 months’ imprisonment. Id. On

September 23, 2019, Mickey filed a motion pursuant to 28 U.S.C. § 2255 to

vacate his Section 924(c) conviction. See Brandon J. Mickey v. United States of

America, Case No. 19-CV-1395 (E.D. Wis.) (Docket #1). That motion was

denied on its merits in November 2019. Id., (Docket #3). Mickey did not

appeal that denial. On February 18, 2020, Mickey filed the instant motion

under Section 2255, which is his second attempt to vacate his conviction and

sentence. (Docket #1).

       Federal prisoners are generally limited to bringing only one motion

under Section 2255. A prisoner may not file a “second or successive” motion

unless a panel of the appropriate court of appeals certifies that such motion

contains either (1) newly discovered evidence “sufficient to establish by
clear and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense,” or (2) “a new rule of constitutional

law, made retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable.” 28 U.S.C. § 2255(h). Mickey’s motion is

not accompanied by any authorization from the Seventh Circuit Court of

Appeals as required by Section 2255(h). The Court must, therefore, deny

Mickey’s motion for lack of jurisdiction. Vitrano v. United States, 643 F.3d

229, 232 (7th Cir. 2011).

       Accordingly,

       IT IS ORDERED that Petitioner’s motion to vacate, set aside, or

correct his sentence (Docket #1) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED for lack of jurisdiction.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 24th day of February, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                Page 2 of 2
